DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 54-62 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive. The 35 U.S.C 112 rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C 112. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation “the existing manufacturing unit being of a different type than existing manufacturing units in the plant” which renders the claim indefinite. The recitation of “manufacturing units” is unclear. Claim 54 only introduces a singular fuel assembly manufacturing unit. Therefore, the scope of “manufacturing units” is undefined, as only a fuel assembly manufacturing unit is introduced.  
Any claim not specifically rejected above is also rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over Kushner “Nuclear Fuel Fabrication for Commercial Electric Power Generation” in view of Kilowatt isotope power system (referred to as Kips). 
Regarding claims 54, 55, 58 and 61, Kushner discloses a method of operating a plant (Pg. 244 “This paper can be described as a walking tour through a typical nuclear fuel fabrication plant”) for manufacturing a nuclear fuel assembly comprising nuclear fuel rods arranged in a bundle and a skeleton supporting the fuel rods (see Fig. 1), the plant having a fuel assembly manufacturing unit comprising an inserting station configured for insertion of fuel rods into the skeleton to obtain the fuel assembly (Pg. 246: “Final Assembly”) and a packaging station configured for packaging the fuel assembly into a fuel assembly container in view of transportation (Pg. 246: “Package and Ship”) and an additional manufacturing unit wherein the additional manufacturing unit is a fuel rod manufacturing unit configured for manufacturing nuclear fuel rods starting from nuclear pellets (Pg. 245: “Loading UO2 Pellets Into Fuel Rods”), the method comprising: operating the insertion station to insert fuel rods into a skeleton to obtain a nuclear fuel assembly (Pg. 246: “fuel rods are loaded into the skeleton assembly by inserting them through each grid cell”) and operating the packaging station to package the nuclear fuel assembly into a fuel assembly container (Pg. 246: “the unit is packaged in a shipping container for transfer”). Kushner discloses a plant for manufacturing nuclear fuel assemblies but does not explicitly disclose what order the manufacturing units were constructed. A skilled artisan faced with such a construction plan would recognize that the manufacturing plant can either be built sequentially or built all at once. A skilled artisan would further recognize that sequential construction would allow each unit of the plant to begin operations as it comes online.
Kips teaches a “make or buy” program for manufacturing nuclear power plant components including fuel to “provide the lowest cost consistent with the quality delivery and technical or other special considerations” (Pg. 49). The make or buy decision is based on, for example, the following conditions (Pg. 49): 
Is it more effective to have design and engineering liaison "in-house"? 
Does reliability, safety, maintainability or other special considerations require strong "in-house" control? 
Can it be subcontracted for a "true" lower cost? (Consideration must be given to the "in-house" cost to support a selected vendor.) 
What are the delivery requirements? 
What is the availability of engineering, test, and manufacturing resources? 
Is the item a catalog or off-the-shelf item? 
Are there specialty vendors available whose business is to produce the item? 
Will the procurement complement the small business or minority business enterprises programs? 
What are the quality assurance requirements? 
Will the procurement benefit the geographical distribution of the KIPS program dollars? 
What is the impact of facility needs? 
Can previously funded government technology programs be utilized to obtain maximum return on investment?

A fuel assembly manufacturing unit, such as the one in the facility of Kushner, would necessarily need fuel rods. The fuel rods can either be outsourced or the fuel rods can be manufactured in house. Based on the above “make or buy” method, a skilled artisan would be faced with the following problem: does it make sense to buy the fuel rods or make the fuel rods. As Kushner discloses, “the manufacturing process is necessarily complex and precise in its operation” (Pg. 246). Moreover, the construction of a nuclear fuel manufacturing plant is an extremely large capital investment that is projected to cost over a billion dollars1. Therefore, based on the large financial burden and the complex quality assurance requirements, a skilled artisan faced with such a problem would have been motivated to first build and operate the fuel assembly manufacturing unit and import the fuel rods. Such a solution provides the predictable advantage of optimizing the fuel assembly manufacturing unit, assuring the quality of the fuel rods and saving on initial financial costs.  
However, if the supply of fuel rods to the fuel assembly manufacturing unit is too low, a skilled artisan would consider the only three possible solutions: optimize the shipping/transportation of the fuel rods, buy more fuel rods or manufacture the fuel rods on site. A skilled artisan would recognize that there are limits to the shipping and importing of the fuel rods. Therefore, one of ordinary skill in the art would be motivated to manufacture the fuel rods in house, as suggested by the analysis of KIPS. The manufacturing of fuel rods in house would necessarily involve expanding the operating plant by building an additional manufacturing unit, i.e., a fuel rod manufacturing unit. Accordingly, a skilled artisan would reach the solution to the problem merely based on common general knowledge. Moreover, the application of the make-or-buy analysis of KIPS to the method of nuclear fuel manufacturing of Kushner is an example of the “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” obviousness rationale (MPEP 2143(I)(F)). Kushner discloses a nuclear fuel manufacturing process analogous to the that of the present invention. KIPS teaches the design inceptives that would have prompted adaptation of the manufacturing process by sequential construction of the facility. Accordingly, the differences between the prior art Kushner and the claimed invention were encompassed in a principle known in the prior art; i.e., the make-or-buy analysis of Kushner as applied to the nuclear fuel manufacturing process of Kushner would result in expansion by sequential construction. Therefore, as Kushner discloses a nuclear fuel manufacturing process, while KIPS recognizes the design incentives associated with optimizing a manufacturing process, the claimed plant expansion by constructing additional manufacturing units to supply parts for pre-existing manufacturing units would have been obvious. 
Regarding claims 56 and 59, the manufacturing plant of Kushner in view of the expansion methodology of Kips makes obvious adding a fuel rod manufacturing unit to the plant of Kushner. Kushner further teaches a fuel pellet manufacturing unit configured for manufacturing UO2 based nuclear fuel pellets (Pg. 245: “compacting and pressing UO2 into pellets”) and connecting the fuel pellet manufacturing unit to the fuel rod manufacturing unit (the units are contained within the same fabrication plant and therefore are connected). Kips further teaches expanding a plant by building additional units. As described above in claim 54, it would have been obvious to build one or more fuel pellet manufacturing units and such a modification provides the predictable result of increasing the amount of fuel pellets produced. 
Regarding claims 57 and 60, the manufacturing plant of Kushner in view of the expansion methodology of Kips makes obvious adding a fuel rod manufacturing unit and fuel pellet manufacturing unit to the plant of Kushner. Kushner further teaches a fuel powder manufacturing unit configured for converting UF6 into UO2 (Pg 244: “conversion of enriched UF6 into UO2”) and connecting the fuel powder manufacturing unit to the fuel pellet manufacturing unit (the units are contained within the same fabrication plant and therefore are connected). Kips further teaches expanding a plant by building additional units.  As described above in claim 54, it would have been obvious to build one or more fuel powder manufacturing units and such a modification provides the predictable result of increasing the amount of UO2 produced. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.synapse-energy.com/sites/default/files/SynapsePaper.2008-07.0.Nuclear-Plant-Construction-Costs.A0022_0.pdf